Rice, J.
Whether the obligation to re-deed, given by the demandant to the tenant, was an instrument under seal, does not distinctly appear. But from the conduct of the parties, as disclosed in the case, we think the legitimate inference is, that such was its character, and that it was intended to operate as a defeazance to the deed from the tenant to the demandant. This obligation docs not appear to have been recorded, nor is it necessary that it should be to give it validity as a defeazance between the parties in this case. R. S., c. 91, § 27.
The tenant must be defaulted and a conditional judgment entered up according to the provisions of c. 104, of statute of 1844.